
	

116 SRES 267 ATS: Recognizing the September 11th National Memorial Trail as an important trail and greenway all individuals should enjoy in honor of the heroes of September 11th.
U.S. Senate
2019-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 267
		IN THE SENATE OF THE UNITED STATES
		
			June 27, 2019
			Mr. Toomey (for himself, Mr. Warner, and Mr. Casey) submitted the following resolution; which was referred to the Committee on Energy and Natural Resources
		
		September 11, 2019Committee discharged; considered and agreed toRESOLUTION
		Recognizing the September 11th National Memorial Trail as an important trail and greenway all
			 individuals should enjoy in honor of the heroes of September 11th.
	
	
 Whereas September 11th, 2001, is the date of one of the worst terrorist attacks on United States soil, claiming nearly 3,000 lives at the World Trade Center in New York City, the Pentagon in Virginia, and the Flight 93 crash site near Shanksville, Pennsylvania;
 Whereas the United States came together to honor the loved ones who were victims of the attack and the heroes of September 11th, including the first responders, in the days, weeks, and months after the attack by erecting the National September 11 Memorial and Museum, the Pentagon Memorial, and the Flight 93 National Memorial;
 Whereas, as a further tribute to first responders and the individuals who lost their lives, the September 11th National Memorial Trail Alliance, in partnership with State and local governments and other nonprofit organizations, was formed to develop a 1,300-mile trail and greenway to connect the 3 memorials;
 Whereas the September 11th National Memorial Trail is a biking, hiking, and driving trail that provides a physical link between the 3 memorials;
 Whereas the September 11th National Memorial Trail passes through Virginia, Maryland, West Virginia, Pennsylvania, New Jersey, New York, Delaware, and the District of Columbia;
 Whereas the September 11th National Memorial Trail forms an unbroken triangle that links the cities, towns, and communities along the trail that are home to State and local memorials and other significant sites that reflect the spirit of United States patriotism and resilience;
 Whereas the September 11th National Memorial Trail— (1)starts at the Pentagon Memorial in Arlington, Virginia;
 (2)follows the Mt. Vernon Trail and then extends north along the 184-mile Chesapeake and Ohio Canal National Historical Park;
 (3)connects at Cumberland, Maryland, with the 150-mile Great Allegheny Passage, which the Trail then follows to Garrett in Somerset County, Pennsylvania;
 (4)turns northeast and continues for approximately 21 miles to the Flight 93 National Memorial; (5)continues east through the communities and historic sights of Pennsylvania until arriving at the 130-mile Liberty Water Gap Trail in New Jersey, which the Trail then follows to New York City;
 (6)continues to the National September 11 Memorial and Museum in New York City; (7)returns south, following important sections of the East Coast Greenway and connecting the 9/11 Memorial Garden of Reflection to the trail;
 (8)continues along the National Mall in Washington, DC; and (9)ends at the Pentagon Memorial;
 Whereas the September 11th National Memorial Trail serves as an important recreational and transportation venue for promoting tourism, economic development, healthy bodies and minds, and cultural and educational opportunities;
 Whereas the September 11th National Memorial Trail has the support of States, local communities, and the private sector;
 Whereas recognition by the Senate of the September 11th National Memorial Trail does not confer any affiliation of the Trail with the National Park Service or the National Trails System;
 Whereas recognition by the Senate of the September 11th National Memorial Trail does not authorize Federal funds to be expended for any purpose related to the Trail; and
 Whereas States, local communities, and the private sector are encouraged to join together to complete the September 11th National Memorial Trail: Now, therefore, be it
		
	
 That the Senate recognizes the September 11th National Memorial Trail as an important trail and greenway all individuals should enjoy in honor of the heroes of September 11th.
		
